The opinion of the court was delivered by
The Chancellor.
The defendant was indicted for an *198attempt to commit the crime of grand larceny. The means which he adopted were such that if the parties to be affected by his actions had done what he supposed they would do in-consequence thereof, he would have succeeded in his attempted theft. At the trial the court ruled and charged that an attempt to steal, accompanied by an overt act or acts towards its commission, constituted an attempt to commit larceny under the law, and further, that the act or acts done towards the commission of an offence, in order to constitute an attempt,, must be such as will apparently result, in the usual and natural course of events, if not hindered by extraneous causes, in the commission of the crime itself; and that if the means are apparently adapted to the end, whether those means are or are net actually such as to be necessarily successful if employed, it is sufficient. Also, that mere preliminary preparations are not the overt acts required.
There is no error in the rulings or charge, and the judgment of the Supreme Court should therefore be affirmed.
For affirmance—The Chancellor, Dixon, Mag-ie,. Parker, Reed, Scudder, Clement, Cole, Paterson, Whitaker. 10.
For reversal—None.